          Case 2:18-cv-00225-NDF Document 49 Filed 12/23/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF WYOMING


RODNEY MIEARS and MARIAN                      )
MIEARS, husband and wife,                     )
                                              )
                       Plaintiffs,            )       Civil Action No.: 18-CV-225F
                                              )
vs.                                           )
                                              )
SYSCO MONTANA, INC.,                          )
                                              )
                       Defendant.             )



               STIPULUATED MOTION TO DISMISS WITH PREJUDICE


       COMES NOW Plaintiffs, Rodney Miears and Marian Miears, by and through their

attorneys, Laurence Stinson of Stinson Law Group, PC and Thomas Keegan of Keegan,

Krisjansons, & Miles, PC, and Defendant, Sysco Montana, Inc. by and through its attorney, Jeff

S. Meyer of Schwartz, Bon, Walker & Studer, LLC, and hereby move the Court to dismiss the

above-referenced matter with prejudice, with each party to bear their own fees and expenses, on

the grounds and for the reasons that the Parties have agreed to a settlement and resolution of the

claims set forth by the Complaint herein, and it would be in the best interest of justice to do so.

       WHEREFORE, the Parties request the Court to dismiss Plaintiffs’ Complaint filed

against Defendant in the above-captioned matter with prejudice.

       RESPECTFULLY SUBMITED this 23rd day of December 2019.




                                            Page 1 of 2
Case 2:18-cv-00225-NDF Document 49 Filed 12/23/19 Page 2 of 2



                                          s/Laurence Stinson
                                   Laurence Stinson
                                   Stinson Law Group, PC
                                   1421 Rumsey Ave.
                                   Cody, WY 82414
                                   laurence@stinsonlawyers.com

                                   Thomas Keegan
                                   Keegan, Krisjansons, & Miles, PC
                                   1233 Bleinstein Ave.
                                   Cody, WY 82414
                                   t.keegankkmattorneys.com
                                   Attorneys for Plaintiff




                                   ____________________________________
                                   Jeff S. Meyer, WSB No. 6-4280
                                   Schwartz, Bon, Walker & Studer, LLC
                                   141 S. Center St., Suite 500
                                   Casper, WY 82601
                                   (307) 235-6681 | Fax: (307) 234-5099
                                   jmeyer@schwartzbon.com
                                   Attorneys for Defendant




                          Page 2 of 2
